FILED

 

UNITED STATES DISTRICT COURT Nov 2 5 201“
DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
In re: W.A.R. LLP Case No. 12-mc-306 (RCL)
Bankruptcy Debtor

 

MEMORANDUM OPINION

Appellants to this matter, Wade Robertson (“Robertson”) and W.A.R. LLP (“W.A.R.”),
seek de novo review of a Bankruptcy Petition, Bankr. Case No. 11-044. This case is one of
several matters ﬁled by Robertson and W.A.R., objecting to, appealing, or seeking review of the
underlying bankruptcy decision. The Court has previously ordered appellants to show cause why
they should not be enjoined from further ﬁlings in the instant case, further appeals from the
underlying bankruptcy case, and from ﬁling new related matters in this Court. For the reasons
discussed below, appellants are enjoined ﬁ'om further ﬁlings in the instant case and related Case
No. 11-1574, except for a Notice of Appeal to the Court of Appeals for the District of Columbia
Circuit regarding the Court’s Order in this matter. Appellants are also enjoined from ﬁling
further appeals from the underlying bankruptcy case, Bankr. Case No. 11-044, and from ﬁling
new related matters in this Court.
I. BACKGROUND

The instant bankruptcy case and request for de novo review is an offshoot of previous
litigation in this Court between the founding partners of the debtor partnership W.A.R.,
Robertson and William Cartinhour (“Cartinhour”). Robertson v. Cartinhour, Case No. 09-1642.
Judge Ellen Huvelle entered judgment in that litigation on February 25, 2011. Judgment, ECF

No. 165. Robertson initiated that litigation in April 2009, ﬁling a complaint against Cartinhour

seeking a declaratory judgment regarding an agreement to “hold harmless” for any claims
Cartinhour might have related to the partnership. Complaint, ECF No. 1. Cartinhour
countersued, alleging that Robertson had fraudulently induced him to invest in the partnership.
Counterclaim, ECF No. 2. A jury trial took place in February 2011. The jury awarded
Cartinhour $3.5 million in compensatory damages for his countersuit and $3.5 million in
punitive damages for Robertson’s breach of ﬁduciary duty and legal malpractice. Judgment,

ECF No. 165. .

In November 2010, Robertson ﬁled a similar suit in the Southern District of New York, ..

Robertson v. Cartinhour, Civil No. 10-8442, addressing the same factual dispute as the case
before Judge Huvelle.l The new suit caused Cartinhour to ﬁle a motion for an anti-ﬁling
injunction in the pending declaratory judgment case. Emergency Motion for Permanent
Injunction, No. 09-1642, ECF No. 128. Judge Huvelle denied the motion on December 30,
2010, but noted that Robertson had engaged in a variety of frivolous ﬁlings. Order, ECF No.
147. The New York case, after transfer to this Court, was later dismissed on the basis of res
judicata, judicial estoppel, and failure to state a claim. Mem. Op., Case No. 11-1919, ECF No.
95.

Additionally, while the declaratory judgment case was ongoing, an outside W.A.R.
creditor ﬁled an involuntary Chapter 7 bankruptcy petition in the Western District of Tennessee

against W.A.R. Bankruptcy Petition No. 10-32530. This bankruptcy petition is the foundation

for the suit subject to the instant petition for de novo review. After determining that the DC.

 

1 This case was later transferred to the DC. District Court, Case No. 11-1919. Robertson appears to have
also ﬁled another case with similar factual background in the Superior Court of California, Santa Clara County, Case
No. 113-cv—256559, seeking damages against Cartinhour in the amount of $3.8 million. Opp’n to Mot. to Enlarge
Time to File Bankruptcy Appeal Briefs, Ex. A., Case No. 12-cv—1794, ECF No. 23.

2

 

..=

 

 

:oj

7083. The Circuit entered judgment afﬁrming this Court’s rulings in Case Nos. 11-1574 and 12-
306 on November 6, 2014. In re W.A.R. LLP,_.USCA Case Nos. 12—7083 and 12-7084.
II. LEGAL STANDARD

Repeated frivolous and meritless ﬁlings will not be tolerated by this Court. “It is now
well established that a court may employ injunctive remedies to protect the integrity of the courts
and the orderly and expeditious administration of justice.” Urban v. United Nations, 768 F.2d
1497, 1500 (DC. Cir. 1985); Kaempfer v. Brown, 872 F.2d 496, *2 (DC. Cir. 1989). Any such
restrictions must be narrowly tailored to protect that interest “without unduly impair[ing] a
litigant’s right of access to the courts.” In re Powell, 851 F.2d 427, 431 (DC. Cir. 1988). The
constitutional right of access to the courts, however, is neither “absolute nor unconditional.”

Caldwell v. Obama, 6 F. Supp. 3d 31, 49 (D.D.C. 2013) (citing In re Green, 669 F.2d 779, 785
(DC. Cir. 1981)). '

' Three steps are required before the COurt may issue a ﬁling injlinction. Powell, 851 F.2d
at 431; Caldwell, 6 F. Supp. 3d at 50. First, because a ﬁling injunction concerns a potential
denial of due process rights, the Court must provide sufﬁcient notice and the opportunity to be
heard. Caldwell, 6 F. Supp. 3d gt 50 (citing Powell, 851 F.2d at 431; Rodriguez v. Shulman, 844
F. Supp. 2d 1, 15 (D.D.C. 2012)). Second, the Court must develop a record for review “to
ﬁthher ensure that the ﬁler’s due process rights are not violated.” Id. (citing Powell, 851 F.2d at
431; Kaempfer, 872 F .2d at *3; Rodriguez, 844 F. Supp. 2d at 15). “[M]ere litigiousness does
not support the issuance of an injunction.” Powell, 851 F.2d at 434. The Court must consider

“both the number and content of the ﬁlings” when considering an injunction of this nature. Id;

Caldwell, 6 F. Supp. 3d at 50. Finally, the Court must “make substantive ﬁndings as to the

3.3..xi3.5.3.3..535.5..23..xi3.5.3.3..5.3..xi3.5.3..xi2553....5.3..xi3.5.3..xi3.5.3.3..5.3..xi25.3.2...$.32.3.5.5.$5.5..§.§.§$§€...E§.§.§.§i
.:

:4

Court, and Case No. 11-2082 in the District Court for the Western District of Tennessee.6 And
" third, lboking both to the “number and content of the ﬁlings” in these cases and the Court’s

ﬁndings as to the frivolous or harassing nature of the appellants’ actions within these cases, the
Court ﬁnds that a ﬁling injunction is appropriate.7 9 _

Judge Huvelle ﬁrst noted Robertson’s tendency to ﬁle a “barrage of motions” in her '-:
adjudication of the declaratory judgment case, Case No. 09-1642. Mem. Op., ECF No. 72;
Mem. Op, ECF No. 110. During the ﬁrst ﬁfteen months after ﬁling the case, Robertson ﬁled
fourteen motions, including a motion to quash a subpoena, Mot. to Quash Subpoena, ECF No.
43, and a motion to reconsider an order granting Cartinhour leavetto amend his counterclaims,
Mot. for Reconsideration re Order on Motion to Amend/COrrect, ECF No. 5d. The Court found
that these two motions were meritless and that they were ﬁled recklessly and in bad faith, so as
to justify the award of attorneys’ fees against Robertson under 28 U.S.C. § 1927 (2012) on May
17, 2010. Mem. Op., ECF No. 110. '

In addition to numerous appellate ﬁlings with the Court of Appeals for the DC. Circuit,
Judge Huvelle had to rule on several-motions for recusal, motions for stay, motions for
reconsideration, and motions to quash. Due to emergency circumstances, the Court had to issue

a temporary restraining order and preliminary injunction ordering Robertson to stay away from

Cartinhour on January 15, 2010. Consent Order on Mot. on Temporary Restraining Order and

 

 

6 Robertson, W.A.R., and Clevenger have also been parties, plaintiffs, or appellants in Case Nos. 11-mc-283,
11-1349, 12-1794, and 12-1796 in the DC. District Court and Case Nos. 10-7016, 10-7017, 10-7033, 11-7026, 11-
7076, 12-7010, 12-7043, 12-7083, 12-7084 in the Court of Appeals for the District of Columbia Circuit. The Court,
however, does not consider these cases in its analysis because they are not pertinent to the question whether
plaintiffs have ﬁled harassing or frivolous matters in this Court.

Robertson argues that the Court may not impute the misconduct of other attorneys or parties to the
individual against whom the Court is imposing the anti-ﬁling injunction. Response to Show Cause Order, Case No.
12-mc-306, ECF No. 12. This argument is unpersuasive for three reasons. First, Robertson does not provide any
case law from our Circuit to support his argument. Second, Robertson does not provide any evidence that his
attorneys were acting in contravention of his wishes when they engaged in sanctionable conduct or that the Court
recognized any sort of separation between attorney and client for the purposes of the sanctions noted above. Finally,
the anti-ﬁling injunction at issue is narrow and only limits the subject matter on which plaintiffs may ﬁle new

appeals or related matters.

n'

532'

.uu

ié‘